Citation Nr: 1810639	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for disability manifested by a chronic cough, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317, or as secondary to a service connected disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee condition.  

3.  Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to March 2003, August 2003 to November 2003, February 2004 to May 2005, and April 2009 to June 2010.  He is the recipient of the Combat Action Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The November 2012 rating decision denied reopening the claim for entitlement to service connection for a bilateral knee condition, and granted service connection for anxiety disorder, assigning an initial 30 percent rating, effective October 2, 2012.  He perfected his appeal as to these issues in a July 2014 VA form 9.  The January 2014 rating decision recharacterized the psychiatric disability as PTSD, effective May 9, 2013, and denied service connection for a chronic cough.  The Board notes that while other issues were denied in that rating decision and the Veteran had submitted a notice of disagreement as to those issues, in his February 2016 VA form 9, he specifically limited his appeal to the issue of service connection for a chronic cough (as well as the initial higher rating for a psychiatric disorder which he had previously perfected an appeal).  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the proceedings is associated with the electronic claims file.

The issues of entitlement to service connection for a bilateral knee condition and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  A disability manifested by a chronic cough has not been diagnosed at any time in or after service, and a chronic cough is not related to, or manifestations of an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317.

2.  In a final December 2005 rating decision, the RO denied the Veteran's claims for service connection for a bilateral knee condition.  

3.  The evidence received since the December 2005 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by a chronic cough have not been met, to include as due to an undiagnosed illness or other qualifying chronic disability, or as secondary to a service connected disability, have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).

2.  The December 2005 rating decision that denied the Veteran's claim for service connection for a bilateral knee condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that the Veteran, in his April 2014 Notice of Disagreement (NOD), through his representative, claimed that his VA examinations were inadequate and/or that he was not provided a VA examination.  The NOD, however, did not identify any reasons or basis for the claim that the VA examinations provided were inadequate.  As an initial matter, the Board is entitled to presume the competence of the VA examiner and the adequacy of his opinion.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Further, as explained by the United States Court of Appeals for the Federal Circuit in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the appellant bears the burden of persuasion on appeal to show that such reliance was in error.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) and Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 2001)).  In this matter, the Veteran and his representative submitted no evidence to suggest that his VA examinations were inadequate.  Furthermore, the Board notes that the Veteran was provided a VA examination in regards to his chronic cough in August 2015, after his NOD was submitted.  As such, the Board finds that VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet.App. 563 (2007) (physician's assistant was competent to perform examination).  Thus, the Board finds the 2015 VA examination and opinion adequate.

Further, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection for Chronic Cough

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

Additionally, pursuant to 38 U.S.C. § 1117, a Persian Gulf Veteran with a qualifying chronic disability that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  See 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (a)(1) (2017).  

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C. § 1117.  Qualifying chronic disabilities include those that result from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness  that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, or (3) any diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

A medically unexplained chronic multi-symptom illness is "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for 6 months or more and disabilities that that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  A qualifying chronic disability shall be rated using the criteria from part 4 of the chapter for a disease or injury which the functions affected, anatomical localization, or symptomology are similar.  38 C.F.R. § 3.317(a)(4).  

Along with the three examples of a medically unexplained chronic multi-symptom illness provided by § 1117(a)(2)(B), the law provides a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multi-symptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C. § 1117(g); 38 C.F.R. §  3.317(b).

In a February 2004 service treatment record (STR), the Veteran denied any current medical/dental problem.  He also denied any medical or dental problems since his last periodic physical examination.  

In a January 2004 pre-deployment health assessment, the Veteran listed his health concerns as chest pains and bronchitis.  

In a February 2004 pre-deployment health assessment, the Veteran did not list any health concerns.

In a February 2005 post deployment health assessment, the Veteran reported chest pain or pressure as a symptom experienced during the deployment.  He did not report a chronic cough as a symptom experienced during the deployment.  He reported exposure to smoke from burning trash or feces.

In a July 2005 STR, the Veteran denied any current medical/dental problem.  He also denied any medical or dental problems since his last periodic physical examination.  

In an August 2006 post deployment health assessment, the Veteran reported a chronic cough as a health concern.  He reported exposure to smoke from burning trash or feces.

In April 2009, the Veteran filled out a report of medical assessment.  He reported that his health was the same as compared to his last medical assessment.  He reported that he was not taking any medication and did not have any medical conditions that were limiting his ability to work in his military specialty.

In March 2010, the Veteran filled out a report of medical assessment.  He reported that his health was the same as compared to his last medical assessment.  He reported that he was not taking any medication and did not have any medical conditions that were limiting his ability to work in his military specialty. 

In a July 2010 post deployment health assessment the Veteran denied physical injury during his recent deployment.  He did not identify cough, trouble breathing, chest pain or pressure, or other respiratory concerns.  He did identify that he had concerns regarding exposure to smoke from burning trash or feces.

In a September 2010 VA medical center (VAMC) medical record, the Veteran presented for an initial visit.  He denied chest pain, cough, wheezing, shortness of breath, or coughing up blood.  Upon examination, the Veteran's lungs were found to be clear and had normal respiratory effort.

In August 2012, a VAMC record indicated the Veteran's chest was clear to auscultation/hearing.  

In February 2013, the Veteran submitted a statement in support of claim, wherein he stated that he had a chronic cough and was always clearing his throat.  He reported that a physician at a VAMC told him that he might have a "stress cough."  

In August 2015,  VA examiner found that the Veteran did not have diagnosis of a respiratory condition.  The examiner found that after review of the Veteran's claims file that the Veteran had not been diagnosed with a respiratory condition.  A chest X-ray was reported as normal and a pulmonary function test (PFT) was found to be completely normal.  The examiner noted that a cough was a symptom not a diagnosis.  The examiner also opined that the Veteran could have a cough from his gastrointestinal symptoms, which were not related to his service.  The examiner found that the Veteran did not have a respiratory illness or diagnosis.  A concurrently performed Gulf War medical exam found the Veteran not to have a chronic disability pattern, respiratory diagnosis, any diagnosed illness for which no etiology was established, or any medically unexplained chronic multi-symptom illness.

In his February 2016 Appeal to the Board of Veterans' Appeals Form 9, the Veteran stated that his cough was a constant companion.  He stated that he was told by a radiologist that his cough was related to his first deployment to Iraq.  He reported that he did not have a cough before he was deployed.  He stated that he was exposed to smoke from burn pits constantly and was near explosions and exposed to chemicals from the explosions.  He stated his cough affected his work because it was constant and with him throughout his day.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  He stated that his cough began while he was in Iraq in 2003 or 2004.  He felt like the cough was related to his exposure to burn pits in Iraq while he was there for the Gulf War.  He reported he still suffered from the cough at present day.  He reported that the cough affected his work and ability to do things as he has to stop and catch his breath.  He did not take medications and was not currently treating for his cough.  He testified that he had not been diagnosed with any underlying cause of the cough.

Based on the foregoing, the Board finds that there is no current disability associated with the Veteran's chronic cough.  The United States Court of Appeals for Veterans Claims ("the Court") consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Here, the Board does not dispute the Veteran has reports of a chronic cough while in-service after his deployment.  However, there is no evidence of record which establishes that the Veteran has an underlying respiratory condition or disability which is causing the cough.  The August 2015 VA compensation examination did not find a current respiratory disability or underlying diagnosis to account for the Veteran's cough.  Furthermore, the VAMC records of the Veteran's medical care do not contain a diagnosis of any respiratory disability or symptomology.  Specifically, the September 2010 VAMC record found the Veteran to have a normal chest exam and chronic cough was not reported in his concerns or symptoms.  The Board notes that August 2015 VA examination also did not find that the Veteran had an illness or condition which could be classified as a chronic disability pattern attributable to his service in Iraq.  

Presumptive service-connection via 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 is also not established in regards to the Veteran's chronic cough.  Though the Veteran did have active duty service in the Southwest Asia Theater of operations during the Persian Gulf War, his chronic cough has not been found to be as the result of any diagnosed respiratory disability or respiratory condition.  Furthermore, as the VA examiner explained, the Veteran's chronic cough is not a disability, but a symptom, more likely attributable to his gastrointestinal disorder, which is not service connected and is also a known clinical condition.  Thus, his cough was not found to be neither an undiagnosed illnesses nor a manifestation of medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(1)(i)-(ii).  Accordingly, the Board finds that service connection for the Veteran's chronic cough cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board finds the August 2015 VA examiner's medical opinion highly probative to the issue of whether the Veteran has a respiratory disability or condition causing his chronic cough.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As stated above, the opinion was based on a review of the claims file and an interview of the Veteran.  It is clear that the examiner took into consideration all relevant factors in rendering his findings.  

Significantly, the Veteran has not presented or identified any medical opinion that either provides a current diagnosis of a respiratory disability, causation for his chronic cough, or supports the claim for service connection, on either a direct, secondary or a presumptive basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that both the medical records and the only medical opinion of evidence show that the Veteran does not have a current diagnosis of a respiratory disability or any other causation for his chronic cough which would warrant service-connection.  

The Board has considered the Veteran's lay statements, to include his May 2017 hearing testimony, and does not dispute the reports of his in-service and current chronic cough.  Although the Veteran is competent to describe the presence and observable symptoms of his cough, he is not competent to opine as to the etiology of his cough, or ascribe the cough to particular diagnosis or, in turn, relate it to his military service, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinions that his cough was caused by active service or his exposure to burn pits in Iraq do not constitute competent medical evidence and lack probative value. 

The Board has also considered the connection between what a health care professional has said to the Veteran, as indicated in his February 2013 statement in support of claim  and his February 2016 Appeal to the Board of Veterans' Appeals Form 9, and find that the layman's account of what was purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Additionally, the Veteran subsequently testified in his May 2017 hearing testimony that he had never been provided a diagnosis for any underlying cause of his cough.

Thus, the most probative evidence establishes there is no present disability associated with the Veteran's chronic cough.  Absent a current diagnosis, service connection is not warranted on a direct or secondary basis. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.

New and Material Evidence for Bilateral Knee Condition

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  

A December 2005 rating decision denied a claim for service connection for a bilateral knee condition on the basis that there was no diagnosis of such a disability shown by the evidence.  The Veteran did not appeal that decision and it is now final.  38 U.S.C. § 7104 (2012).

In October 2012, the Veteran sought to reopen his claims.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Pertinent evidence added to the record since the final December 2005 RO decision include statements from the Veteran, VA medical records, an August 2015 VA examination, private treatment records, the Veteran's hearing testimony, and previously submitted service treatment records (STRs). 

January 2013 private treatment records found that the Veteran had bilateral knee retropatellar crepitance and catching.  Consequently, as the  basis for the prior denial was a lack of diagnosis of such a disability and such a disability has now been established, the claim of entitlement to service connection for a bilateral knee condition is reopened, on the finding of bilateral knee retropatellar crepitance in the January 2013 private medical record and is remanded for further development, as discussed below.

ORDER

Entitlement to service connection for a disability manifested by a chronic cough, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317, or as secondary to a service connected disability, is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee condition is reopened.  To that extent only, the claim is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In regards to his bilateral knee condition, the Board notes that in its Decision above, it reopened the Veteran's claim due to a January 2013 private treatment record which diagnosed the Veteran with bilateral knee retropatellar crepitance and catching.  An August 2015 VA examination, however, did not address this diagnosis or the medical evidence associated with that diagnosis.  As such, the Board finds that a new VA examination is warranted to address the etiology of all diagnosed knee disabilities.

The Veteran seeks an increase in his initial rating for his service connected PTSD.  In his May 2017 hearing, the Veteran testified that his PTSD symptoms have increased in severity, to include an increase in his anger and symptoms of loss of memory.  The last VA examination regarding the Veteran's PTSD was in June 2015.  In light of the Veteran's testimony as to the worsening of his PTSD symptoms, the Board finds that a VA examination to assess the severity of his service connected PTSD is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify and provide authorization for VA to obtain private medical treatment records for his bilateral knee condition and PTSD disability on appeal.  After securing the proper authorizations, obtain all the records listed by the Veteran that are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Associate with the record any outstanding VA medical records.
 
3.  Thereafter, schedule the Veteran for a VA medical examination by a physician (M.D.) to determine the nature and etiology of any bilateral knee disability, including bilateral knee retropatellar crepitance and catching.  The claims file, including a copy of this Remand, must be made available to the examiner. The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should: 

(a.)  Identify any bilateral knee condition, to include  bilateral knee retropatellar crepitance and catching, during the appeal. 

(b.)  The examiner is to opine whether any diagnosed bilateral knee condition, to include bilateral knee retropatellar crepitance and catching, is at least as likely as not (50 percent or greater probability) had onset in service or within one year following separation from service, or is otherwise related to service. 

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

4.  Thereafter, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected PTSD. The examiner should review the claims file and should note that review in the report. 

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability.

The examiner should specifically consider the contentions expressed in the Veteran's lay statements of record, including his May 2017 hearing testimony.

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


